August 13, 2008

Mr. Ernest Martin Jr.
Haynes & Boone, LLP
901 Main Street, Suite 3100
Dallas, TX 75202-3789


Honorable Bonnie Leggat
71st District Court
200 W. Houston, Room 219
Marshall, TX 75670
Mr. Robert A. Shults
McFall, Breitbeil & Shults, P.C.
Four Houston Center
1331 LAMAR SUITE 1250
Houston, TX 77010

Mr. Bruce A. Smith
Ward & Smith Law Firm
111 W. Tyler Street
P.O. Box 1231
Longview, TX 75606-2072

RE:   Case Number:  08-0633
      Court of Appeals Number:  06-08-00062-CV
      Trial Court Number:  06-0343

Style:      IN RE  BEIRNE, MAYNARD & PARSONS, L.L.P.

Dear Counsel:

      The Supreme Court of Texas granted the  Agreed  Motion  for  Expedited
Temporary Relief to Stay the Trial Court's Amended Audit  Order  and  issued
the enclosed stay order in the above-referenced case.   The  Court  requests
that real party in interest file a response to  the  petition  for  writ  of
mandamus.  The response is due to be filed in  this  office  no  later  than
3:00 p.m., August 25, 2008.  PLEASE NOTE Tex. R. App. P.  9.2(b),  does  not
apply.  There is no filing fee associated with this requested response.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Debbie     |
|   |Autrey         |
|   |Ms. Sherry     |
|   |Griffis        |